         Case 4:20-cv-00151-KGB Document 29 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DIANA D. THOMAS
ADC #716766                                                                        PLAINTIFF

v.                                Case No. 4:20-cv-00151 KGB-JJV

BILLY W. INMAN, et al.                                                         DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Diana D. Thomas’ complaint is dismissed without prejudice. The relief sought is denied.

       It is so adjudged this 19th day of January, 2021.


                                                           Kristine G. Baker
                                                           United States District Judge
